Citation Nr: 0313312	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
grenade fragmentation wound of the left hand, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
grenade fragmentation wound to the left wrist, currently 
rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of grenade fragmentation wound to the left upper 
arm. 

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and October 1997 rating 
decisions by Department of Veterans Affairs (VA) Regional 
Offices.  Those ratings decisions, in pertinent part, denied 
entitlement to a grant of a total disability rating based on 
individual unemployability (TDIU) and an evaluation in excess 
of 10 percent for fragmentation wound, left arm.  In March 
1999, the Board remanded these issues for further 
development.  The case then came back to the Board and a 
decision was entered by the Board in November 2000.

The veteran subsequently appealed the Board's November 2000, 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to Appellee's Unopposed Motion for 
Remand and to Stay Proceedings (Motion) filed in March 2001, 
the Court issued an Order that same month which vacated that 
part of the Board's November 2000, decision which denied 
entitlement to an evaluation in excess of 10 percent for left 
wrist disability and denied entitlement to a compensable 
evaluation for left upper arm disability.  The Court then 
remanded the case back to the Board for consideration under 
the newly enacted Veterans Claims Assistance Act of 2000.  

In a January 2002 decision, the Board again assigned separate 
10 percent ratings for residuals of a grenade fragmentation, 
left hand and left wrist, and denied an increased rating for 
residuals of grenade fragmentation, upper left arm.  The 
Board further remanded the veteran's claim for total 
disability for compensation purposes based on individual 
unemployability due to service-connected disability.  In an 
October 2002 Order, the Court vacated that part of the 
Board's January 2002 decision which denied entitlement to an 
evaluation in excess of 10 percent for left hand disability, 
an evaluation in excess of 10 percent for left wrist 
disability, and a compensable evaluation for left upper arm 
disability, and remanded the matter to the Board for further 
action in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).   

The Board notes that in a statement received May 2002, the 
veteran specifically referenced the fact that he was 
requesting total disability rating under 38 C.F.R. § 4.30 as 
a result of his surgery on his right shoulder in March 2002.  
This would appear to be a new claim of entitlement to 
temporary total disability rating under 38 C.F.R. § 4.30, and 
it is not clear from the record that any action has been 
taken on this issue.  Accordingly, this matter is hereby 
referred to the RO for appropriate action.    


REMAND

As noted above, the Court has remanded this matter to the 
Board for further action in view of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA). Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Prior to May 1, 2003, the Board would have attempted to cure 
any VCAA notice deficiency by mailing a VCAA notice letter to 
the veteran pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  However, 
it appears that this regulation has been recently invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 1, 
2003).  One reason for the Federal Circuit's ruling appears 
to be that 38 C.F.R. § 19.9(a)(2)(ii) is contrary to 
38 U.S.C.A. § 5103(b), which provides that when VA notifies a 
claimant of information or evidence the claimant must submit 
to substantiate the claim, the claimant has one year from the 
date of such notification to provide such information or 
evidence before the claim can be denied.  In light of the 
recent judicial decision, the case must be returned to the RO 
for further action prior to appellate review by the Board.   

Furthermore, the Board notes that the rating schedule 
relevant to skin disabilities was revised effective August 
30, 2002.  The RO has not had an opportunity to review the 
veteran's claims in light of the revised regulation 
pertaining to skin disabilities.  Karnas, supra.    

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record and determine 
whether a rating in excess of 10 percent 
is warranted for residuals of grenade 
fragmentation, left hand, whether a 
rating in excess of 10 percent is 
warranted for residuals of grenade 
fragmentation, left wrist, and whether a 
compensable rating is warranted for 
residuals of grenade fragmentation, upper 
left arm.  As appropriate, the RO the new 
skin disability rating criteria when 
reviewing the veteran's claims.  The RO 
should also ensure that all appropriate 
action on the TDIU issue pursuant to the 
Board's November 2000 remand has been 
complied with.  After taking any 
necessary action, the RO should determine 
whether a grant of TDIU is warranted.  If 
any of these benefits sought are not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




